Citation Nr: 1739553	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-19 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for degenerative arthritis with stenosis of the lumbar spine (back disability).

2.  Entitlement to service connection for a back disability.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy of the left lower extremity.

4.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for peripheral neuropathy of the right lower extremity.

6.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

7.  Entitlement to service connection for porphyria cutanea tarda (PCT), to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.  He served in Vietnam from January 1967 to January 1968.  The Veteran is a recipient of the Purple Heart.  The Veteran has also been awarded the National Defense Service Medal, Vietnam Service Medal with two Bronze Stars, Combat Infantryman's Badge, Good Conduct Medal, and Vietnam Campaign Medal with device, and Sharpshooters Badge.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office.

The Veteran testified at a June 2017 hearing at the RO; the hearing transcript has been associated with the Veterans Benefits Management System (VBMS) and Virtual VA e-folders. 


FINDINGS OF FACT

1.  The RO initially denied the claim for service connection for a back disability in August 1969.  

2.  A January 1991 RO decision; June 1994 Board decision, and November 1994 RO decision denied petitions to reopen the claim for service connection for a back disability.

3.  Since the November 1994 RO decision, evidence has been received that raises a reasonable possibility of substantiating the Veteran's claim.

4.  The current degenerative arthritis with stenosis of the lumbar spine cannot be disassociated from military service.  

5.  By a November 1994 rating decision, the RO denied a claim of service connection for peripheral neuropathy of the lower extremities.  The Veteran did not appeal the decision.

6.  Evidence received since the RO's November 1994 decision relates to an unestablished fact necessary to substantiate the claim of service connection for peripheral neuropathy of the lower extremities and it raises a reasonable possibility of substantiating the underlying claim.  Indeed, it provides the evidence needed to grant this claim.

7.  Based upon competent medical evidence linking the Veteran's current chronic peripheral neuropathy of the lower extremities to his military service, service connection is warranted.

8.  The Veteran's porphyria cutanea tarda had onset to a compensable degree within one year of service or was caused by or related to the Veteran's active military service, to include his exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  The November 1994 rating decision, which denied a petition to reopen the claim for service connection for a back disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for degenerative arthritis with stenosis of the lumbar spine has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  By resolving all reasonable doubt in his favor, the Veteran's degenerative arthritis with stenosis of the lumbar spine was incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4.  The November 1994 RO decision, which denied the Veteran's claim of service connection for peripheral neuropathy of the lower extremities, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2016).

5.  New and material evidence sufficient to reopen the previously denied claim of service connection for peripheral neuropathy of the lower extremities has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

6.  Resolving all reasonable doubt in his favor, the Veteran's peripheral neuropathy of the lower extremities was incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

7.  Resolving all reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for porphyria cutanea tarda have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for Back Disability

Petition to reopen claim for back disability

The Board finds that the new evidence-in particular, clinical diagnoses of degenerative disc disease as well as testimony of the Veteran-is so significant that this evidence must be considered in order to fairly decide the merits of the claim for service connection for a back disability.  Therefore, the Board finds that this evidence is both new and material, and serves to reopen the claim.  38 C.F.R. § 3.156(a); see Shade v. Shinseki, 24 Vet. App. 110 (2010).  As such, the Veteran's claim of entitlement to service connection for a back disability is reopened. 

Criteria and analysis for service connection for a back disability

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 .

In light of the fact that there are complaints of back pain during service (see December 1966 and September 1968 clinical reports) and continued after military service (see VA medical records beginning in April 1969), the Board finds that service connection is warranted for degenerative arthritis with stenosis of the lumbar spine. 

The Board is aware that a VA nurse practitioner in May 2011 and a VA physician assistant in May 2016 opined that the current back disability is unrelated to service.  However, importantly, these opinions do not provide adequate rationale as to the reasons the inservice complaints and treatment were not of such significance in the development of the Veteran's current back disability.  While the examiners indicated that that his post service occupation led to the development of his back disability, this does not take into consideration or explain his back complaints that began in 1969, a year after service.  Nor do the examiners comment on the Veteran's statements describing his post service symptomatology.  The Veteran points out that while he worked in the construction industry; as a carpenter, he was not performing heavy labor.  

Given the documented treatment and findings in service and the Veteran's complaints of ongoing back problems since service, the Board finds the evidence to be in relative equipoise in showing that the currently demonstrated back disability is as likely as not due to a disease process manifested by back problems that began during his period of active service. 

Accordingly, in resolving all reasonable doubt in the Veteran's favor, service connection for degenerative arthritis with stenosis of the lumbar spine is warranted.

Service Connection for Peripheral Neuropathy of the Lower Extremities

Petition to reopen claim for peripheral neuropathy of the lower extremities

The Board finds that the new evidence-in particular, VA medical opinions as well as testimony of the Veteran-is so significant that this evidence must be considered in order to fairly decide the merits of the claim.  Therefore, the Board finds that this evidence is both new and material, and serves to reopen the claim.  38 C.F.R. § 3.156(a); see Shade v. Shinseki, 24 Vet. App. 110 (2010).  As such, the Veteran's claim of entitlement to service connection for a back disability is reopened. 


Criteria and analysis for service connection for peripheral neuropathy of the lower extremities

In addition to the regulations cited above, service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a).  This entails "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. Id.

The Veteran is now service connected for degenerative arthritis with stenosis of the lumbar spine.  A VA examiner in July 2015 indicated that the Veteran may have neuropathy related to his back disability.  Another VA examiner in May 2016 indicated that the Veteran has peripheral neuropathy of the lower extremities related to his service connected diabetes mellitus.  The VA examiners' attribution of the current neuropathy of the lower extremities to either service connected disability, is reason enough for the Board to resolve any remaining doubt in the Veteran's favor and grant his claim.  See 38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (indicating that "absolute" etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).

Service Connection for Porphyria Cutanea Tarda

The Veteran is also seeking entitlement to service connection for porphyria cutanea tarda, which the Veteran has argued developed secondary to exposure to Agent Orange while he served in Vietnam in 1967 and 1968. 

VA regulations provide that if a veteran was exposed to an herbicide agent during active military, naval, or air service, porphyria cutanea tarda shall be service connected if the requirements of 38 C.F.R. § 3.307 (a) are met, even if there is no record of such disease during service.  38 C.F.R. § 3.309 (e).  Porphyria cutanea tarda also must have become manifest to a compensable degree within a year after the last date on which a Veteran was exposed to herbicides.  See 38 C.F.R. § 3.307 (a)(6)(ii).

A veteran, who during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  39 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii).  In this case, as noted above, the Veteran's service personnel records confirm his service in Vietnam and exposure to herbicides is presumed. 

Here, a February 6, 2015 VA clinical record notes a current diagnosis of porphyria cutanea tarda.  At issue is whether this disability had onset to a compensable degree within one year of herbicide exposure or is otherwise caused by or related to service. 

Competent and credible testimony from the Veteran places onset of his skin condition within six months to a year after he returned from Vietnam. Unfortunately, there are no available medical records from that time period, making it difficult to determine the severity of the Veteran's condition at that time, although it appears from the lay medical statements of record that his condition was easily observable, suggesting that it was sufficiently extensive to be compensable.  Accordingly, the Board finds that service connection can be established on a direct, rather than presumptive basis.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.







ORDER

The claim for service connection for degenerative arthritis with stenosis of the lumbar spine is reopened.

Service connection for degenerative arthritis with stenosis of the lumbar spine is granted.  

The claim for service connection for peripheral neuropathy of the left lower extremity is reopened.

Service connection for peripheral neuropathy of the left lower extremity is granted.  

The claim for service connection for peripheral neuropathy of the right lower extremity is reopened.

Service connection for peripheral neuropathy of the right lower extremity is granted.  

Service connection for porphyria cutanea tarda is granted.  




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


